DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination. 
Claim Objections
3.	Claim 1 objected to because of the following informalities:  in line 5, “remove heat from and electronic device” should be -- remove heat from an electronic device --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (Cheng), US publication no. 2018/0341289.

the system having two configurations: a closed loop configuration wherein (1) the inlet air valve is closed preventing airflow across the input air vent; (2) the outlet air valve is closed preventing airflow across the output air vent; and (3) the at least one fan is actuated to propel air, thereby circulating air through the continuous flow path; an open loop configuration wherein (1) the inlet air valve is opened allowing airflow across the input air vent; (2) the outlet air valve is opened allowing airflow across the output air vent, thereby drawing air through the input air vent and propelling air out the output air vent [para 51, 64]. 
Cheng discloses: 
[0051] The advantages described herein may also be obtained by utilizing a hybrid cooling system. For example, the major heat generating sources may be cooled by a hub-link cooling system, as described herein, and the non-critical components (e.g., insulated-gate bipolar transistors, voltage regulators, etc.) and peripheral internal equipment (e.g., power supplies, storage devices, add-on cards, etc.) may be air-cooled by fans since they generate minor amounts of heat during operation as compared with the major heat generating sources (e.g., CPU, GPU, etc.).

[0064] FIGS. 5A-5D illustrate another embodiment of the proposed system with the cooling hub 540 placed in the computer enclosure 520. The illustrated system 500 utilizes a hybrid cooling method where both air cooling and liquid cooling can be used in the system 500. Fan units 590 are positioned to cool memories 524, storage media 516, and other peripheral components posited within the airstream created by the fan units 590. SOTS 510 and cooling hub 540 are used to cool down two processors and voltage regulators. As illustrated, the cooling hub 540 may be a low-profile extruded part whose height, in some instances, is no more than 10 mm. It may be fixed to the bottom of system enclosure 520, which can be pre-installed and integrated to the enclosure, such as by welding, soldering, adhesive, screws, or other mechanical or chemical fastening methods. SOTS 510 may be configured to extend beyond the boundaries of the PCB and extend sufficiently to contact cooling hub 540. The total thickness can be controlled to one-half of an inch or less, and in some embodiments, the total thickness of the SOTS 510 and hub 540 is controlled so that when they are assembled within a system enclosure 520, they take up less than about 28% of the height of a 1U server system. There are two U-shape liquid cooling loops, one of which flows in via port 542 and leaves via port 541, and the other flows in via port 543 and leaves via 544. The multiple fluid paths ensures redundancy in the case that one of the circulation pumps experiences a catastrophic failure.

[0071] FIG. 9 illustrates one embodiment for a hub-link cooling system 900 that may be utilized in a blade server system 902. In some cases, multiple server blades 910 are placed side-by-side vertically between two cold plates 920. Cold plates 920 serve as the cooling hub shared by the clustered server blades 910. SOTS 912 and cooling brackets 914 in this configuration may serve as heat spreading apparatuses similar to the description of SOTS 810 and cooling brackets 830 as illustrated in FIGS. 8A and 8B. That is, where heat generated by the major components of a server blade 910 is transferred through the SOTS 912 and cooling brackets 914 to the attached cold plates 920. A metal tube 922 may be embedded, affixed, attached, or adhered to the metal case of the cold plates 920. In this configuration, liquid cooling medium may be circulated through the cooling fluid path defined by metal tube 922, which may include one or more inlet ports 924 and outlet ports 926. It should be appreciated that cold plate 920 in FIG. 9 is shown as an example configuration, as there are numerous ways of configuring the cold plate to act as a cooling hub to be used in conjunction with one or more SOTS 912 and/or cooling brackets 914. By sharing cold plates 920 among multiple server blades 910, the cooling system's 900 structure is highly simplified and provides for easy maintenance.

As per claim 2, Cheng discloses that at least two fans within the flow path; wherein the closed loop configuration further comprises the at least two fans actuated to propel air in different directions, thereby circulating air through the continuous flow path; 
As per claim 3, Cheng inherently discloses the at least two fans are on opposite sides of the flow divider [figures 5A-5D; para 51, 64].
As per claim 4, Cheng discloses that a temperature sensor within in the enclosure interior, the temperature sensor is connected to the controller [para 41, 43].
As per claim 5, Cheng discloses that the controller changes the system configuration based on the temperature detected by the temperature sensor [para 41, 43, 52, 90].
As per claim 14, Cheng discloses that the continuous flow path covers only a portion of the server [para 71].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Cheng), US publication no. 2018/03412893 in view of Wang (Wang), US publication no. 2018/0046232.
As per claim 7, Cheng fails to disclose that the server is liquid cooled and the system comprises a temperature sensor constructed to detect the temperature of the liquid coolant, the temperature sensor is connected to the controller.
	Wang disclose to disclose that the server is liquid cooled and the system comprises a temperature sensor constructed to detect the temperature of the liquid coolant, the temperature sensor is connected to the controller [para 37, 39].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cheng and Wang because they disclose a hybrid cooling system, the specify teachings of Wang stated above would have further enhanced the performance and efficiency of Cheng system to obtain predictable results.
As per claim 8, Wang discloses that the controller changes the system configuration based on the temperature detected by the temperature sensor [para 37, 39].
As per claim 10, Wang discloses that the controller changes the system configuration by controlling the speed and direction of the at least one fan [para 16, 28, 32, 42].

Allowable Subject Matter
s 6, 9 and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Shabany, US publication no. 2007/0274043 discloses a hybrid cooling in electronics system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mar. 2, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115